Citation Nr: 0022697	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether a timely notice of disagreement (NOD) was 
submitted in response to a July 1995 rating decision denying 
service connection for a low back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the following actions:  1) a May 1996 rating 
decision issued by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
wherein it was held that new and material evidence had not 
been submitted that would serve to reopen a previously-denied 
claim of service connection for a left knee disorder; 2) a 
decision issued in letter form by the St. Petersburg RO in 
May 1997, in which it was held that a timely NOD had not been 
received in response to a July 1995 denial by the Detroit, 
Michigan, RO of a claim of service connection for a low back 
disorder; and 3) a March 1998 decision issued in letter form 
by the St. Petersburg RO, wherein it was held that new and 
material evidence had not been submitted that would serve to 
reopen a previously-denied claim of service connection for a 
low back disorder.  

In August 1996, the veteran requested a personal hearing 
before a Member of the Board, sitting at the RO in St. 
Petersburg.  He thereafter indicated that he sought a hearing 
at the St. Petersburg RO before a hearing officer, rather 
than a hearing before a Board Member.  A hearing was held 
before a hearing officer in April 1997.  However, at that 
time he again indicated that he desired a personal hearing 
before a Member of the Board, sitting at the RO.  In November 
1997, he advised VA that he no longer desired a hearing 
before the Board travel section.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder is the subject of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disorder was denied by the Detroit RO in December 1962.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not perfect a timely appeal. 

2.  The evidence received subsequent to December 1962, with 
regard to the veteran's claim of entitlement to service 
connection for a left knee disorder, is new, but is not 
material.

3.  The veteran was notified by VA of its July 1995 denial of 
service connection for a low back disorder, and of appellate 
rights and procedures, on August 11, 1995.

4.  An NOD with regard to the veteran's claim of entitlement 
to service connection for a low back disorder was not 
received by VA until April 24, 1997.


CONCLUSIONS OF LAW

1.  A December 1962 rating decision, wherein service 
connection for a left knee disorder was denied, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a); 
effective May 29, 1959, through December 31, 1962; 38 C.F.R. 
§§ 3.160(d); 20.302(a) (1999).

2.  The evidence received subsequent to the December 1962 
rating decision, wherein service connection for a left knee 
disorder was denied, does not serve to reopen the veteran's 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  An NOD submitted in response to a July 1995 rating 
decision denying service connection for a low back disorder 
was not received by VA on a timely basis.  38 U.S.C.A. 
§ 7105(b)(1), (c) (West 1991); 38 C.F.R. §§ 20.201, 20.302(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The report of the veteran's service entrance examination, 
dated in May 1951, shows that his extremities were clinically 
evaluated as normal, and does not indicate the presence of 
any left knee problems or complaints.  Likewise, a report of 
medical history prepared in conjunction with service entrance 
shows that he denied having, or ever having had, lameness, 
arthritis, a trick or locked knee, or "bone, joint, or other 
deformity."  The report of his separation medical 
examination, dated in May 1955, shows that his lower 
extremities were clinically deemed normal, and does not 
reflect the presence of any left knee disorder, or complaints 
thereof.

In March 1962, the veteran filed an application for VA 
compensation, alleging, inter alia, an inservice injury to 
his left knee.  He indicated that he had been treated by a 
private physician since 1958 for problems to include a knee 
injury.  In a statement dated in January 1962, this private 
physician reported that the veteran had been under his care 
since July 1958, and that the veteran, while serving aboard 
ship in 1952, had suffered an injury to his left knee.  The 
private physician indicated that the veteran has had 
occasional complaints of left knee pain and that, in the 
opinion of the physician, his left knee disorder was "in the 
nature of a traumatic arthritis."  The private physician 
noted that he had last seen the veteran in November 1961, at 
which time he appeared to be in generally good health.

The report of a June 1962 VA medical examination shows that 
there was no left knee heat, swelling or tenderness.  There 
was full range of left knee motion, without pain, grating or 
popping.  There was no evidence of ligamentous instability, 
nor was there pain on palpation.  It was noted that the 
circumferences of the left thigh and calf were larger than 
those of the right lower extremity.  An x-ray study of the 
left knee was negative.  The examination report notes 
diagnoses to include old left knee injury with no clinical or 
x-ray residuals.

In July 1962, in response to a request from the Detroit RO 
for additional evidence, statements from three fellow former 
servicemen were received.  In each statement, it was noted 
that an incident in which the veteran fell and injured his 
knee had been observed.

In a December 1962 rating decision, the Detroit RO, inter 
alia, denied entitlement to service connection for a left 
knee injury, based upon a finding that an injury of the left 
knee was not shown by the evidence of record.  The veteran 
was notified of that decision, and of appellate rights and 
procedures, by means of a letter dated December 27, 1962.  
Review of the claims folder does not reveal that a timely NOD 
was thereafter received.

In July 1995, the veteran requested service connection for a 
back disability.  On an undated document, identified as a 
preadmission history and physical, compiled by a private 
medical facility and apparently associated with the veteran's 
claims file in July 1995, the presence of left leg pain that 
had begun in April 1987 is noted.  A June 1995 statement from 
a private physician notes complaints of left knee pain, and 
findings on x-ray of degenerative disease with osteophytic 
lipping, along with a posterior calcification.  A private 
medical record dated in July 1995 indicates that the veteran 
had injured his left knee in 1953, and that he has had 
occasional left knee problems such as giving out and 
difficulty kneeling.  It also indicates that an x-ray taken 
in June 1995 revealed a calcification behind the knee.  The 
record notes that, on examination, he exhibited full range of 
left knee motion with no significant effusion.  There was no 
medial or lateral joint line tenderness.  He was 
ligamentously and neurovascularly stable; there was a small 
Baker's cyst posteriorly.  The report indicates an impression 
of mild left knee osteoarthritis with posterior calcification 
in popliteal fossa, most likely within Baker's cyst.

The Detroit RO, in a rating decision issued in July 1995, 
denied service connection for a low back disability.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated August 11, 
1995.  In a statement dated August 15, 1995, the veteran, in 
response to the Detroit RO's August 11, 1995, letter, wrote 
as follows:  "Request suspense date (11 Aug 96)...be extended 
to 11 Aug 97.  The time is needed to secure medical 
evidence."  He also cited the July 1995 medical evidence that 
pertained to his left knee disorder, and requested that VA's 
prior denial of his claim for service connection for that 
disability be reconsidered based on that "new and material" 
evidence.

In statements dated in September 1995 and October 1995, a 
fellow former serviceman reported that he had seen the 
veteran injure his left knee in February 1953, while in 
service.  

In a statement dated August 13, 1996, and received by VA on 
August 15, 1996, the veteran referenced his August 15, 1995, 
request for extension of the "suspense date."  The August 
1996 statement includes a notation, apparently made by an RO 
staffer, that "Ext approved - has until 6-5-97."  (Emphasis 
in original.)  This document also has, attached to it, two 
notes, clarifying the fact that the extension was not for the 
August 11, 1995, letter based on the July 1995 rating 
decision, but that the June 5, 1997, extension was based on a 
letter dated June 5, 1996, whereby the veteran was notified 
of the RO's determination with regard to his request to 
reopen his claim for service connection for a left knee 
disorder.

At a personal hearing held at the RO on April 24, 1997, the 
veteran indicated that he first injured his left knee in 
1951, while serving aboard the USS SHANGRI-LA.  He stated 
that he sought medical treatment at that time, and that he 
was provided with an Ace bandage and told that he had a 
strain.  He indicated that he injured his left knee a second 
time, in February 1953, while serving aboard the USS 
YORKTOWN, and that, upon seeking medical treatment, he was 
furnished with an elastic bandage.  He stated that he 
thereafter had periodic exacerbations of left knee swelling 
and pain, but did not seek further inservice medical 
treatment.  He also stated that he sought private medical 
treatment for a left knee "flare-up" within a year after 
leaving service; he indicated that he had not sought to 
obtain records pertaining to that treatment, and that the 
physician "must be deceased."  He indicated that his left 
knee was first x-rayed in 1988, at which time arthritis was 
found, and that he was told that it was due to an old injury.  

In a letter dated in April 1997, the veteran indicated that 
he neglected to mention at his hearing the fact that the 
physician who examined him on his discharge from service had 
examined his left knee, and had inquired as to whether he was 
having any problems with it.  The veteran stated that "[t]he 
question that has been haunting me over the years is, 'If 
there is NOW nothing indicating injury in my medical records, 
how did he know about it at the time.'"  (Emphasis in 
original.)

The veteran, in a statement dated April 24, 1997, noted that, 
in August 1995, he had been advised that he had one year 
within which to submit an NOD with regard to the denial of 
service connection for a back condition, and that in August 
1995 he had requested an additional year, to August 1997, in 
order to obtain medical evidence to support his claim.  He 
stated that he never received a response to that request.  He 
also stated that, in August 1996, he submitted another 
request for an extension, and that again no response was 
received.  He stated that he had now been informally advised 
that his appeal rights have expired, and averred that his due 
process rights were ignored.  He requested that this 
statement be accepted as an NOD.

In a letter dated in May 1997, the St. Petersburg RO noted 
that the veteran had been advised at his April 24, 1997, 
personal hearing that the RO's August 1995 denial of his 
claim for service connection for a low back disorder had 
become final, due to his failure to file an NOD within one 
year.  The RO also noted that the veteran had, at the 
personal hearing, cited his request for an extension until 
August 11, 1997, and that the RO had not responded to that 
inquiry.  The RO indicated that, had his inquiry been 
addressed, he would have been advised that a one-year period 
was adequate, and that, had he requested an extension at the 
end of the time period for filing an NOD, an extension for 
good cause would have been granted for approximately 60 days.  
The RO also indicated that the statement he submitted on 
April 24, 1997, would be accepted as an NOD, and that the 
RO's letter would serve to notify him of the denial of 
timeliness for filing that NOD.

In July 1997, the veteran again requested service connection 
for a low back disorder.  The St. Petersburg RO, by means of 
a letter dated in March 1998, advised him that this claim had 
been denied, inasmuch as the August 1995 denial of that claim 
had become final, and that he could seek to reopen that claim 
by submitting new evidence that had not previously been 
considered and which would tend to support his claim.  An NOD 
as to this matter was received by the RO in April 1998.

A private physician, in a statement dated in October 1995 but 
apparently associated with the veteran's claims folder 
sometime thereafter, noted that he had reviewed the veteran's 
medical records, but that there was no way to correlate the 
veteran's problems (relating to his back) in 1991 to an 
injury in 1953.


II.  Legal analysis

A.  Left knee disorder

The United States Court of Appeals for Veterans Claims 
(Court) has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application if on notice that relevant evidence exists or may 
be obtainable.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim (see Robinette v. Brown, 8 
Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might reopen the veteran's claim.  He has not 
indicated that any medical evidence that may be pertinent has 
not been sought, with the exception of a private physician 
who accorded him treatment for his left knee within one year 
of his separation from service in May 1955; the veteran, 
however, provided no further information with regard to any 
records that would have been compiled, and indicated that the 
physician "must be deceased."

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  See also 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a); effective May 29, 1959, 
through December 31, 1962.

In the instant case, service connection for a left knee 
disorder was denied by the Detroit RO in December 1962.  The 
evidence considered by the RO consisted of the veteran's 
service medical records, which did not indicate the 
incurrence of an inservice left knee injury or the presence 
of left knee disability on separation; a private medical 
statement, indicating that the veteran had been accorded 
treatment since July 1958 for problems that included an 
inservice left knee injury; statements from fellow former 
servicemen in which an inservice injury to the veteran's left 
knee was discussed; and the report of a VA examination, which 
indicated that there were no clinical or x-ray residuals of a 
left knee injury.  The veteran was notified of that decision, 
and of appellate rights and procedures, on December 27, 1962.  
No timely NOD was thereafter received; accordingly, the RO's 
December 1962 decision is final, and can only be reopened 
upon the submittal of evidence that is both new and material.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The evidence received since December 1962, with regard to the 
question of service connection for a left knee disorder, 
consists primarily of an undated examination report 
indicating the presence of left lower extremity complaints 
since April 1987; the report of a June 1995 x-ray noting the 
presence of degenerative disease and what appeared to be a 
Baker's cyst; and the report of a July 1995 private medical 
examination, noting that the veteran had injured his left 
knee in 1953 while in service, and that he has had occasional 
left knee problems since that time.  Statements dated in 
September 1995 and October 1995 from a fellow former 
serviceman, again referencing an inservice injury to the 
veteran's left knee, were also submitted.  In addition, the 
veteran presented testimony at an April 1997 personal 
hearing, to the effect that he had injured his left knee 
twice during service, and had sought treatment for left knee 
problems within one year after service.

The statements from the fellow former servicemen, medical 
evidence describing a current left knee problem as service-
incurred, and the testimony of the veteran describing his 
purported inservice left knee injuries, do not constitute new 
evidence.  The 1995 lay statements from a fellow former 
serviceman, to the effect that he had seen the veteran injure 
his left knee while in service, repeat lay information that 
had been considered in December 1962.  The July 1995 private 
medical statement is duplicative of a private medical 
statement that had been associated with the claims folder in 
January 1962.  Moreover, the veteran's claims of inservice 
injury, as a statutory element of service connection, were 
implicitly considered by the RO in December 1962.

The medical evidence submitted since December 1962, as it 
pertains to the left knee, is new, to the extent that this 
evidence presents certain information that had not previously 
been known.  In particular, this evidence establishes the 
current manifestation of a left knee disorder, and relates 
directly to the basis for the last final disallowance of the 
claim, in December 1962, which was premised on the fact that 
left knee disability was not currently demonstrated.  

This evidence, however, is not material, in that it does not 
bear "directly and substantially upon the specific matter 
under consideration," which is whether a left knee disorder 
was incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000).  The fact that a left knee 
disorder is shown, by means of clinical evidence, to have 
been manifested no earlier than April 1987 (assuming, for the 
purpose of this discussion only, that the reference to left 
lower extremity problems that is made in the undated 
examination report discussed above is a reference to a left 
knee problem) does not establish, or tend to establish, the 
incurrence of a left knee injury during service that ended 
more than 30 years previously.

Finally, the testimony of the veteran in April 1997, with 
specific regard to his assertion that he had been accorded 
treatment for a left knee problem within one year of his 
separation from service, while new, also cannot be considered 
material, in that such information does not serve to 
establish that a left knee disorder had been incurred in or 
aggravated during service, absent a showing that a left knee 
disability for which a post-service presumptive period can be 
invoked had been identified at that time.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In brief, the evidence received subsequent to December 1962 
includes new, but not material, evidence.  It does not 
therefore serve to reopen the veteran's claim of entitlement 
to service connection for a left knee disorder.  
Concomitantly, in view of the fact that the claim has not 
been reopened, the question of whether this claim is well 
grounded does not arise, and need not be addressed.


B.  Timeliness of receipt of NOD

A claimant, or the claimant's representative, must file an 
NOD within one year from the date that the agency of original 
jurisdiction mails to the claimant notice of a determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1999).  An NOD is a written communication from the claimant, 
or from the claimant's representative, expressing 
dissatisfaction or disagreement with an adjudicative 
determination rendered by the agency of original 
jurisdiction, and indicating a desire to contest the result.  
38 U.S.C.A. § 7105(b) (West 1991).  An NOD need not contain 
any special wording, but must be in terms that can be 
reasonably construed as disagreement with that adjudicative 
determination and indicating a desire for appellate review.  
38 C.F.R. § 20.201 (1999).  

In the instant case, the veteran was notified of the agency 
of original jurisdiction's (the Detroit RO) denial in July 
1995 of service connection for a low back disorder by means 
of a letter dated August 11, 1995.  Accompanying this letter 
was VA Form 4107, which sets forth appellate rights and 
procedures, to include the requirement that an NOD be 
received by VA within one year.  The veteran's August 15, 
1995, statement does not satisfy the criteria described in 
38 C.F.R. § 20.201; it does not indicate either disagreement 
with the RO's July 1995 decision, or that appellate review 
was sought.  To the contrary, it merely requests a one-year 
extension of a "suspense date" so as to allow for more time 
within which to secure medical evidence.  This statement 
cannot be construed as an NOD.

Similarly, the veteran's August 13, 1996, statement, which 
was received by VA on August 15, 1996, references his August 
1995 statement, but again does not set forth any 
dissatisfaction or disagreement with the RO's July 1995 
decision, or that appellate review would be sought.  This 
statement likewise cannot be deemed to constitute an NOD.

Time limits within which claimants are required to act to 
challenge an adverse VA decision may be extended for good 
cause shown.  38 C.F.R. § 3.109(b) (1999).  If the request is 
made after the expiration of the time period, the action must 
have been taken prior to or concurrent with the request for 
extension, and good cause must be shown as to why the 
required action could not have been taken within the required 
time period and could not have been taken any sooner than it 
was.  Id.  

Even assuming that 38 C.F.R. § 3.109(b) might be construed to 
permit a claimant to extend the time for filing a notice of 
disagreement on showing good cause, when the statute clearly 
requires that an NOD "shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination" or the action "shall become final," the 
veteran's August 1995 statement neither alleged nor showed 
good cause.  It was made well within the time limit for 
filing a notice of disagreement, and thus, good cause is 
pointedly not shown.  An NOD is a document that initiates an 
appeal, and it must be filed within a year of notice of an 
adverse determination.  It is not a burdensome pleading, 
requiring as it does only that the veteran indicate 
disagreement with an adverse determination and a desire to 
appeal it.  The veteran could have indicated his disagreement 
and desire to appeal when he submitted a statement in August 
1995.  He did not. 

The next communication from the veteran, or from his 
representative, with regard to the veteran's claim for 
service connection for a low back disorder is a statement 
from the veteran that was received by the RO on April 27, 
1997, and which was apparently written pursuant to an off-
the-record discussion held in conjunction with a personal 
hearing on that date at the St. Petersburg RO.  The veteran 
specifically requested in this letter that it be accepted as 
an NOD.  The Board finds that this satisfies the criteria set 
forth in 38 C.F.R. § 20.201 (1999).    

This document, however, does not satisfy the criteria set 
forth in 38 C.F.R. § 20.302(a); that is, while it is an NOD, 
it is not a timely NOD.  To reiterate, an NOD, to be timely, 
must be received within one year from the date of 
notification of the adverse action (in this case, on or 
immediately after August 15, 1996); see 38 C.F.R. § 20.305 
with regard to the computation of the time limit for filing).  
The record demonstrates that an NOD as to the issue of 
service connection for a low back disorder was not received 
until April 27, 1997, or more than eight months subsequent to 
the last date that an NOD could be received and still be 
considered timely.  

The veteran has alleged that VA's failure to acknowledge his 
August 1995 and August 1996 statements served to "ignore" his 
due process rights.  The failure of VA to respond to his 
statements, however, does not obviate the fact that neither 
of these statements constituted an NOD, or the fact that an 
NOD was not received until April 24, 1997.  The Board must 
therefore conclude that a timely NOD was not submitted in 
response to a July 1995 rating decision denying service 
connection for a low back disorder.



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder, and the benefits sought with regard to that claim 
remain denied.  

A timely NOD was not submitted in response to a July 1995 
rating decision denying service connection for a low back 
disorder, and that issue is dismissed.


REMAND

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder was denied by the St. 
Petersburg RO in March 1998.  In April 1998, the veteran 
submitted an NOD with regard to that issue.  This NOD is 
timely; see 38 C.F.R. § 20.302(a) (1999).  A review of his 
claims file does not indicate that any further action, and in 
particular the issuance of a Statement of the Case (SOC), has 
been taken by the RO. 
The Court has held that, in instances in which a timely NOD 
has been submitted, and the claim has been forwarded to the 
Board without issuance of an SOC, the Board is to remand that 
claim to the RO for issuance of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Such action by the Board is taken 
in order to satisfy due process concerns, and does not, in 
and of itself, address the question of well groundedness; see 
38 U.S.C.A. § 5107(a) (West 1991).

In view of the above, this claim is REMANDED for the 
following:

1.  The RO should issue an SOC with 
regard to the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a low back disorder.  This 
SOC should include the laws and 
regulations that pertain to the submittal 
of a Substantive Appeal, and the laws and 
regulations that pertain to the reopening 
of previously-denied claims.

2.  If a timely Substantive Appeal is 
thereafter received, the RO should 
forward the veteran's claim to the Board 
for appellate review as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this Remand is to ensure compliance with due 
process concerns.  No inference as to the final disposition 
of the veteran's claim should be made at this time.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 


